Opinion of the Court

SULLIVAN, Chief Judge:
At the time of the offenses and at trial, Yeoman Seaman Valead was attached to the aircraft carrier USS KITTY HAWK. He was convicted of four specifications of absence without leave, two specifications of willful disobedience of a superior senior chief petty officer, and one specification each of wrongful use of cocaine and wrongful use of marijuana, in violation of Articles 86, 91, and 112a, Uniform Code of Military Justice, 10 USC §§ 886, 891, and 912a, respectively. On August 16, 1988, the military judge sentenced him to 3 days’ confinement on bread and water, and then 90 days confinement; forfeiture of $100 pay per month for 6 months, reduction to *123pay grade E-1, and a bad-conduct discharge.
Appellant was immediately confined on bread and water which lasted until August 19, 1988. He then served regular confinement until his release on October 30, 1988. He was placed on appellate leave on October 31, 1988. On November 18, 1988, the convening authority approved the sentence as adjudged but suspended confinement in excess of 3 months as provided in a pretrial agreement. The Court of Military Review set aside the confinement on bread and water and any unserved suspended confinement then remaining but otherwise affirmed the findings of guilty and the sentence. 30 MJ 634 (1990).
The granted issues in this case are:
I
WHETHER THE NAVY-MARINE CORPS COURT OF MILITARY REVIEW ERRED BY RULING THAT CONFINEMENT ON BREAD AND WATER IS NOT A CRUEL AND UNUSUAL PUNISHMENT.
II
WHETHER THE NAVY-MARINE CORPS COURT OF MILITARY REVIEW ERRED BY SETTING ASIDE CONFINEMENT ON BREAD AND WATER WHICH HAD ALREADY BEEN SERVED AND NOT MITIGATING ANOTHER PORTION OF THE SENTENCE.
Judicial conservatism dictates that we only answer Issue II because its resolution renders the answer to Issue I moot or academic. See generally Escambia County, Fla. v. McMillan, 466 U.S. 48, 104 S.Ct. 1577, 80 L.Ed.2d 36 (1984). This mootness partially stems from our conclusion that any possible unconstitutionality of this centuries-old punishment in this case does not dictate a remedy different from that afforded by the Court of Military Review. See generally Whitley v. Albers, 475 U.S. 312, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986); City of Revere v. Massachusetts General Hospital, 463 U.S. 239, 103 S.Ct. 2979, 77 L.Ed.2d 605 (1983). See also Carlson v. Green, 446 U.S. 14, 100 S.Ct. 1468, 64 L.Ed.2d 15 (1980). More particularly, setting aside the punitive discharge is not required simply because the confinement on bread and water may have violated the Constitution rather than a statute or Manual provision. See United States v. Johnson, 19 USCMA 49, 41 CMR 49 (1969). Cf. United States v. Nelson, 18 USCMA 177, 39 CMR 177 (1969). In addition, even assuming that error of constitutional dimension occurred, we conclude that the Court of Military Review did not abuse its discretion in awarding appellant the particular sentence relief challenged” in this case. Art. 66(c), UCMJ, 10 USC § 866(e). Cf. United States v. Suzuki, 20 MJ 248 (CMA 1985); United States v. Suzuki, 14 MJ 491, 493 (CMA 1983).
Appellant entered into a pretrial agreement which provides in pertinent part:

MAXIMUM SENTENCE TO BE APPROVED BY THE CONVENING AUTHORITY

1. Punitive Discharge: As adjudged.
2. Confinement or restraint: May be approved as adjudged; however, if a bad-conduct discharge is awarded all confinement in excess of (3) three months shall be suspended for a period of one (1) year.
3. Forfeitures and Fines: As adjudged.
4. Reduction in Rate: As adjudged
5. Reprimand: As adjudged.
Later on, the military judge announced his sentence and examined these provisions of the plea agreement. The record states:
MJ: Accused and counsel, please rise. Let the record reflect that I’ve deliberated in place.
Seaman Valead, it is my duty as military judge to inform you that this court sentences you as follows:
To be confined on bread and water for three days; to be followed by ninety days confinement; to forfeit $100.00 pay per month for six *124months; and to be discharged from naval service with a bad-conduct discharge; and to be reduced to pay grade E-1.
You may be seated.
MJ: May I see Appellate Exhibit II?
DC: Approach the bench, Your Honor?
MJ: Yes.
DC: Let the record reflect that I’m handing the military judge Appellate Exhibit II.
MJ: Do you have a copy of Appellate Exhibit II in front of you?
Accused: Yes, sir.
MJ: Okay.. Let’s go down paragraph by paragraph. It’s my understanding the convening authority can approve the bad-conduct discharge, is that your understanding?
Accused: Yes, sir.
MJ: Okay. Paragraph 2, it’s my understanding that the convening authority can approve the confinement; however, all confinement in excess of ninety-four days — excuse me, all confinement in excess of eighty-four days will be suspended for a period of one year from today’s date. The reason for this is that the court also awarded three days bread and water in accordance with RCM 1003(b)(9). Each day of confinement on bread and water counts as two days confinement. Do you have any questions about — Is your understanding the same as mine?
ACCUSED: Yes, sir.
MJ: The convening authority can approve the forfeitures, is that your understanding?
ACCUSED: Yes, sir.
MJ: The convening authority can approve the reduction in rate, is that your understanding?
ACCUSED: Yes, sir.
MJ: And a reprimand does not apply because the court did not award a reprimand.
ACCUSED: Yes, sir.
MJ: Counsel, is my understanding the same as yours?
TC: Your Honor, the only question I would have is that the judge has announced that anything over eighty-four days would have to be suspended. The pretrial agreement calls for anything in excess of three months which may, in fact, be more than ninety days. Usually, three months is computed to [be] a period of ninety-two days vice ninety days; therefore, eighty-six days would be the maximum they could approve.
MJ: Well, to avoid any confusion, we are going to go on a thirty day month; so, three months equal ninety days.
TC: Very well, sir.
MJ: Okay?
TC: No confusion, then.
MJ: Okay. Is my understanding of the sentence limitations of Appellate Exhibit II the same as yours?
TC: Yes, sir, Your Honor.
DC: Yes, sir.
MJ: After reviewing the sentence limitations portion of the agreement, which is set forth in Appellate Exhibit II, it is still my opinion that the pretrial agreement is in accordance with case law, not contrary to public policy, or my own notion of fairness, and the agreement remains accepted.
Appellant did not object at trial to imposition and immediate service of the 3 days of confinement on bread and water. An opportunity for such objection was provided at trial when the judge reviewed his sentence in light of the pretrial agreement. His failure to make such an objection on constitutional, statutory, or even regulatory grounds has not been adequately explained. Also, appellant served 78 days of the ordinary confinement portion of his sentence, and he did not request its deferment on the basis of the probable illegality of his earlier confinement on bread and *125water. RCM 1101(c), Manual for Courts-Martial, United States, 1984. Moreover, after serving 81 days of total confinement, he was immediately placed on appellate leave (Art. 76a, UCMJ, 10 USC § 876(a)) and, as a windfall, he was apparently not subjected to the awarded and approved forfeitures of $600. Art. 57(a), UCMJ, 10 USC § 857(a); NAVPERS 15560A § 3420280.5d. Finally, the Court of Military Review formally set aside the punishment of 3 days’ confinement on bread and water, even though it had already been served. See United States v. Wyatt, 2 USCMA 647, 10 CMR 145 (CMA 1953); United States v. Wappler, 2 USCMA 393, 9 CMR 23 (1953).
These circumstances clearly establish that the Court of Military Review acted lawfully in this case. They provide an ample basis for that Court’s limited exercise of its broad discretionary power to reassess a court-martial sentence for legal error and award meaningful relief. Art. 66(c), 10 USC § 866(c). Second-guessing the exercise of that power in the context of this evidentiary record would be inappropriate. See United States v. Poole, 26 MJ 272, 274-75 (CMA 1988); United States v. Sales, 22 MJ 305, 308-09 (CMA 1986); United States v. Dukes, 5 MJ 71 (CMA 1978).
The decision of the United States Navy-Marine Corps Court of Military Review is affirmed.